DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 - 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Laskaris (U.S. Patent # 3991588) in view of Webster et al. (U.S. Patent # 6220602).

Regarding Claim 1, Laskaris discloses a seal device (fig 4) that seals between a housing (78) and a rotation shaft (34) passing through the housing (78), the seal device being characterized by comprising:

a floating ring (seal 77) between the rotation shaft and an inner circumference of the housing (77 between 34 and 78) and enclosing the rotation shaft with a gap therebetween (77 seals the gap between 34 and 78), said floating ring having two end faces in an axial direction of the rotation shaft (77 with two end faces in an axial direction), only one of which two ends is in contact with an end face of the housing in the axial direction (right end of floating ring 77 in contact with housing 78).
Laskaris does not disclose an aligning means that aligns a position of the ring contactlessly in a direction orthogonal to the axial direction wherein the aligning means is constituted by a first magnet provided on the inner circumference of the housing and a second magnet provided on an outer circumference of the floating ring.
However, Webster teaches an aligning means (54, 56) that aligns a position of the ring (54, 56 aligns position of 2) contactlessly in a direction orthogonal to the axial direction (54, 56 do not contact each other as the same poles repel, Col 4 Lines 23 - 26) (54, 56 in a radial direction orthogonal to axial direction) wherein the aligning means is constituted by a first magnet provided on the inner circumference of the housing and a second magnet provided on an outer circumference of the floating ring (first magnet 54 in the inner circumference of casing 46 and second magnet 56 in the outer circumference of rotor 42).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the aligning means of Webster to align a position of the floating ring of Laskaris so that the magnetization of the magnets align the floating ring for radially sealing the floating ring against the shaft (Webster Col 4 Lines 23 – 26).
The combination of Laskaris and Webster discloses an aligning means (Webster 54, 56) that aligns a position of the floating ring (Webster 54, 56 aligns position of Laskaris 77) contactlessly in a direction orthogonal to the axial direction (Webster 54, 56 do not contact each other as the same poles repel) (Webster 54, 56 in a radial direction orthogonal to axial direction) wherein the aligning means is constituted by a first magnet provided on the inner circumference of the housing and a second magnet provided on an outer circumference of the floating ring (Webster - first magnet 54 in the inner circumference of casing 46 and second magnet 56 in the outer circumference of rotor 42).


Regarding Claim 2, the combination of Laskaris and Webster discloses the seal device, characterized in that the first magnet has a magnetic pole face directed in the radial direction (Webster - pole face of 54 in the radial direction), and the second magnet has a magnetic pole face directed in the radial direction (Webster - pole face of 56 in the radial direction), and
the first magnet and the second magnet are arranged so that the same poles oppose each other (54 and 56 repel as same poles repel each other, Webster Col 4 Lines 23 – 26).

Regarding Claim 3, the combination of Laskaris and Webster discloses the seal device, characterized in that magnetic pole adjacent faces of the first magnet and the second magnet where the N pole and the S pole are adjacent to each other are surrounded by a non-magnetic material (Webster – 42 and 44 contain non-magnetic material).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.S.K/Examiner, Art Unit 3675          

/VISHAL A PATEL/Primary Examiner, Art Unit 3675